Title: To James Madison from Thomas Munroe, 27 February 1816
From: Munroe, Thomas
To: Madison, James


                    
                        
                            Office of Superintendant of the City of washington
                            
                            27 february 1816
                        
                        Sir,
                    
                    I have the honor to transmit herewith a General abstract Account of Receipts & Expenditures “in the City of washington, under the Authority of the united States” prepared in obedience to a resolution of the House of Representatives of 17th. instant; by which it will appear that the aggregate Amt. expended is    $1,746,014.46
                    
                        
                            Of which there was Drawn from the United States Treasury
                            $970,944.08
                            
                        
                        
                            Donations from the States of Virginia & Maryland
                             192,000.
                            
                        
                        
                            And From the Sales of Lots assigned by the original proprietors as a grant
                             583,070.38
                            
                        
                        
                            
                            
                            $1,746,014.46
                        
                    
                    The same resolution requires also a statement “of the probable value of the public property remaining on hand.”
                    This property consists of
                    
                        
                            First.
                            About 5,200 standard building lots of 5265 square feet each, which estimated at $180 ⅌ lot, the average price of the lots heretofore sold, would Amount to
                             $936,000.
                        
                        
                        
                            Secondly.
                            541. acres 1r. 29p of ground in the City of Washington reserved for the use of the United States, which estimated at the same rate, tho’ deemed of much more value, would Amt. to about
                             $740,000.
                        
                        
                            Thirdly.
                            Lands & Freestone quarries in Virginia, Wharves & water lots in the City of washington, and Debts due for property sold estimated at
                               48,000.
                        
                        
                            
                            making together    Ds
                            1,724,000
                        
                    
                    I have the honor to be, with the most respectful consideration Sir Yr Ob Servt
                    
                        
                            Thomas Munroe
                        
                    
                